_____________

                                No. 96-2777EM
                                _____________

United States of America,             *
                                      *
                   Appellee,          *   Appeal from the United States
                                      *   District Court for the Eastern
     v.                               *   District of Missouri.
                                      *
Keith Roberts,                        *        [UNPUBLISHED]
                                      *
                   Appellant.         *
                                _____________

                        Submitted:    November 14, 1996

                           Filed: November 27, 1996
                                 _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Keith Roberts appeals the sentence imposed by the district court
following Roberts's guilty plea to possessing cocaine base with intent to
distribute.     Having carefully reviewed the record, we reject counsel's
contention that the district court improperly enhanced Roberts's sentence
for possession of a revolver.        We also conclude the arguments raised in
Roberts's supplemental brief are meritless:     he specifically pleaded guilty
to possessing cocaine base, and the weight of the mixture containing the
cocaine base was properly included in the drug quantity calculation.      The
district court's sentence was correct and further discussion is not
warranted.    We affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.